        Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 1 of 38


                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO

       MANUEL I. GUILLERMETY MÉNDEZ

       Plaintiff                                                  CASE NO.

                              v.
                                                                  REMOVED FROM THE COURT OF
       CARDMEMBER SERVICES ET AL.,                                FIRST INSTANCE,
                                                                  COMMONWEALTH OF PUERTO
       Defendants                                                 RICO, SAN JUAN PART, CIVIL NO.
                                                                  SJ2021CV02348


                                            NOTICE OF REMOVAL
   TO THE HONORABLE COURT:
          Pursuant to 28 USC § 1332, 28 USC § 1441 and 28 USC § 1446, Defendants 1 Citibank,

   N.A. and Home Depot U.S.A., Inc., collectively referred to as the “Defendants”, hereby request

   the removal of the above-captioned action from the P u e r t o R i c o Court of First Instance,

   San Juan Part, Civil Case No. SJ2021CV02348 (hereinafter “State Court Action”), to the United

   States District Court for the District of Puerto Rico and, as grounds for its removal, state as follows:

          I.       INTRODUCTION

1. On April 16, 2021, Mr. Manuel I. Guillermety Méndez (hereinafter, the “Plaintiff”) filed a

   Complaint against Cardmember Services, The Home Depot Credit Services, The Home Depot,

   The Home Depot Consumer Credit Card, Citi Cards and Citibank, N.A., for breach of contract

   and damages 2 (hereinafter, the “State Court Action”). A copy of the Complaint with its exhibits

   is attached as Exhibit I hereto.




   1
     The Defendants were incorrectly identified as Defendants in the State Court Action as follows: Cardmember
   Services, The Home Depot Credit Services, The Home Depot Consumer Credit Card and Citi Cards.
   2
     Even though the Complaint caption included Breach of Contract and Damages as the matters related to the claim, no
   specific breach of contract allegations were made, nor allegedly violated contract sections were included or cited.
       Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 2 of 38


2. On April 27, 2021, Defendant Home Depot U.S.A., Inc. 3 was served with the summons and a

   copy of the Complaint.

3. As of today, Citibank, N.A. 4 has not been served a copy of the Complaint.

4. The Complaint alleged, in synthesis, that the Defendants had an incorrect mailing address for

   Plaintiff’s credit card account, where they had been sending the monthly statements, which

   resulted in Plaintiff allegedly never receiving the same and having to pay a guesstimate of his

   charges. 5 Plaintiff further alleged that over an 18-month period, Defendants failed to correct

   Plaintiff’s mailing address, preventing him from noting and disputing excess charges, including

   interest and penalty fees. 6 The Complaint also stated that, after having good credit and not

   applying for a loan throughout a period of 8 years, he applied for loans to operate his elevator

   manufacturing business and was repeatedly declined a loan due to low credit score, as a result of

   Defendants’ malicious and incorrect charges and negative reports to the credit bureaus. 7

5. The Complaint asserted three causes of action: Requests the Court in the State Court Action to:

   (1) Grant personal and economic damages against the Defendants in the amount of $235,000.00,

   (2) order the Defendants to correct any negative reports that may appear in the credit bureaus with

   respect to the Plaintiff’s credit card account with the Defendants, and (3) enter a cease-and-desist

   order against the Defendants, ordering them to remove the Plaintiff’s negative credit report in the

   credit bureaus, with respect to the Plaintiff’s credit card account with the Defendants. (See

   Exhibit I – Complaint, Pages 6-7, unnumbered paragraphs)

        II.      STANDARD OF REVIEW FOR REMOVAL


   3
     Defendant Home Depot U.S.A., Inc. was incorrectly identified as a Defendant in the State Court Action as follows:
   The Home Depot Credit Services and The Home Depot Consumer Credit Card.
   4
      Defendant Citibank, N.A. was incorrectly identified as a Defendant in the State Court Action as follows:
   Cardmember Services and Citi Cards.
   5
     See Exhibit I – Page 2, ¶ 2, 5 and 7 of the Complaint.
   6
     See Exhibit I – Page 2, ¶ 2, 3, 4, 8; Page 5, ¶ 40; Page 6, ¶ 54 and 58 of the Complaint.
   7
     See Exhibit I – Page 2, ¶ 6; Page 5, ¶ 45-48 of the Complaint.

                                                           2
      Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 3 of 38


6. Pursuant to the federal removal statute 28 U.S.C § 1441(a), “any civil action brought in a State

   court of which the district courts of the United States have original jurisdiction, may be removed

   by the defendant or the defendants, to the district court of the United States for the district and

   division embracing the place where such action is pending.” In order for a district court to have

   original jurisdiction over a civil action, it must be determined that “the case could have been filed

   originally in federal court based on a federal question, diversity of citizenship, or another statutory

   grant of jurisdiction.” Villegas v. Magic Transp., Inc., 641 F. Supp. 2d 108, 110 (D.P.R.

   2009) (citing Caterpillar, Inc. v. Williams, 482 U.S. 386, 393 (1987)).



           A. DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332(a)

7. Section 1332 of Title 28, 28 USC § 1332(a)(1), provides, in relevant part, as follows:

       (a) “The district courts shall have original jurisdiction of all civil actions where the
           matter in controversy exceeds the sum or value of $75,000, exclusive of interest
           and costs, and is between -

                 (1) citizens of different States…” [Emphasis supplied].


8. Meanwhile, Section 1441 of Title 28, 28 USC § 1441 (a), provides, in relevant part, as follows:

       (a) “Except as otherwise expressly provided by Act of Congress, any civil action
           brought in a State court of which the district courts of the United States have
           original jurisdiction, may be removed by the defendant or the defendants, to the
           district court of the United States for the district and division embracing the place
           where such action is pending.”


9. For purposes of analyzing diversity jurisdiction, a person is a “citizen” of the State in which he or

   she is domiciled, see Lundquist v. Precision Valley Aviation, Inc., 946 F.2d 8, 10 (1st Cir. 1991),

   a corporation is deemed to be a citizen of the State where it is incorporated and where it has its

   “principal place of business,” 28 U.S.C. § 1332(c)(1), and a national banking association “is a

   citizen of the State in which its main office, as set forth in its articles of association, is located,”


                                                      3
     Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 4 of 38


   Wachovia Bank v. Schmidt, 546 U.S. 303, 307, 126 S. Ct. 941, 945, 163 L. Ed. 2d 797 (2006); see

   also McKenna v. Wells Fargo Bank, N.A., 693 F.3d 207, 212 (1st Cir. 2012) (holding that a

   national bank is a citizen of the state in which its main office is located as designated in the bank’s

   articles of association); Punta Lima, LLC v. Punta Lima Dev. Co., LLC, No. 19-1673, 2019 WL

   9829122, *1 (D.P.R. Nov. 21, 2019) (same).

10. Here, the Complaint alleges that Plaintiff’s physical and mailing address is the following: La

   Cumbre Garden, Apt. 205, Santa Rosa St. #200, San Juan, P.R., 00926-5635. (Refer to first -

   unnumbered- paragraph of Exhibit I - Complaint, Page 1).

11. Contrary to Plaintiff, Citibank, N.A. is a national bank with its main office located at 5800 S

   Corporate Place, Sioux Falls, SD 57108, and Home Depot U.S.A., Inc. is incorporated in Delaware

   and has its principal place of business in Atlanta, Georgia. Given that all parties are in different

   states, there is complete diversity between the Plaintiff and Defendants in this action.

12. Additionally, the amount in controversy is satisfied. By the allegations of the Complaint, the

   amount in controversy exceeds the $75,000 threshold. See 28 U.S.C. § 1446(c)(2). In the

   Complaint, Plaintiff requested personal compensatory and economic damages in the amount of

   $235,000.00. Because Plaintiff initiated the case in state court requesting damages in excess of

   $75,000, there is a presumption that Plaintiff did not inflate the damage claim in order to support

   federal diversity jurisdiction. See St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283,

   290, 58 S. Ct. 586, 82 L. Ed. 845 (1938); see also US .I. Properties Corp. v. MD Constr. Co., 230

   F.3d 489, 499–500 (1st Cir. 2000) (defining “ State ” to include Puerto Rico for purposes of

   diversity jurisdiction under 28 USC § 1332). Thus, based on the Complaint, the amount in

   controversy is satisfied. See Esquilin–Mendoza v. Don King Prods., Inc., 638 F.3d 1, 4 (1st

   Cir.2011) (citing Barrett v. Lombardi, 239 F.3d 23, 30 (1st Cir.2001) (“[T]he amount specified by

   the plaintiff controls, as long as that amount is asserted in good faith.”)).

                                                      4
       Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 5 of 38


13. Moreover, while Plaintiff failed to provide a breakdown of his alleged damages, he stated that

   due to false information and incorrect reports made by the Defendants to the credit bureaus, he

   was unable to obtain a loan to operate and expand his elevator manufacturing business and was

   forced to temporarily cease operations, also stating that the last time he had applied for a loan

   was 8 years ago. 8 Plaintiff further alleged irreparable damages due to Defendants’ negligence,

   which allegedly placed him in a precarious financial situation. 9 Thus, based upon Plaintiff’s

   Complaint only and without conceding that the claims have merit (Defendants assert that the

   claims lack merit), the amount specified by Plaintiff appears to be asserted in good faith, and the

   amount in controversy requirement is satisfied.

14. Therefore, this Court has jurisdiction over this matter under 28 U.S.C. § 1332(a) due to complete

   diversity of citizenship between the Plaintiff and the Defendants, and because over $75,000.00,

   exclusive of interest and costs, is in controversy and being claimed in the State Court Action.

   Hence the jurisdictional threshold under 28 U.S.C. § 1332(a) is satisfied.



           B. FEDERAL QUESTION

15. Section 1331 of Title 28, 28 U.S.C. § 1331, states:

           “The district courts shall have original jurisdiction of all civil actions arising under
           the Constitution, laws or treatise of the United States.”

14. This Court has jurisdiction over this matter under 28 U.S.C. § 1331 due to actions alleged in the

   State Court Action arising under laws of the United States. Specifically, the State Court Action

   alleged facts that, though missing specific causes of action and decrees, are unequivocally pursuant

   to the Fair Credit Reporting Act (“FCRA”) and the Fair Credit Billing Act (“FCBA”), which are



   8
     See Exhibit I – Page 2 ¶ 6, Page 5 ¶47-48, and Pages 6-7 (unnumbered paragraphs and prayer for relief) of the
   Complaint; and Exhibit II – Loan Rejection Letter from Banco Popular de Puerto Rico.
   9
     See Exhibit I – Pages 3-4, ¶ 25 and 27 of the Complaint.

                                                         5
        Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 6 of 38


   both federal statutes.



   The Well-Pleaded Complaint Rule

15. The United States Supreme Court has established that, ordinarily, a plaintiff is the “master of the

   complaint.” Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 831 (2002).

   As such, the well-pleaded complaint rule enables a plaintiff to have their cause of action heard in

   state court by “eschewing claims based on federal law.” Caterpillar Inc. v. Williams, 482 U.S. at

   398-399 (1987). Therefore, “if the allegations presented in the complaint are premised only on

   local law, the claim cannot be deemed to have arisen under federal law and the case cannot be

   removed.” Iturrino Carrillo v. Marina Puerto del Rey Operations, LLC, 432 F. Supp. 3d 7 (D.P.R.

   July 26, 2019). [Emphasis added]. Citing Negron-Fuentes v. UPS Supply Chain Sols., 532 F.3d 1,

   6 (1st Cir. 2008) and Cambridge Literary Properties, Ltd. v. W. Goebel Porzellanfabrik G.m.b.H.

   & Co. KG., 510 F.3d 77, 93 (1st Cir. 2007). Even when plaintiffs could have asserted a federal

   law claim, this District has recognized their discretion to decline to do so. See Villegas, 641 F.

   Supp. 2d at 112-13.

16. As an exception to the well-pleaded complaint rule, “certain state claims are subject to removal,

   even if they purport to rest only on state law, because the subject matter is powerfully

   preempted by federal law, which offers some ‘substitute’ cause of action.” Negron-Fuentes,

   532 F.3d at 6. [Emphasis added] Although the Plaintiff did not mention these laws (or any law)

   specifically, he asserted claims that clearly arise under the FCRA and FCBA 10 which, as discussed

   below, constitute subject matters preempted by federal law.




   10
      The Complaint in the State Court Action seems to present a claim under Puerto Rico's general tort statute, Article
   1536 (previously known as Article 1802) of the Puerto Rico's Civil Code. P.R. Laws Ann. tit. 31, § 5311 (2020),
   although it failed to include such statute in the Complaint itself.

                                                            6
         Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 7 of 38




    Fair Credit Reporting Act

17. The FCRA was enacted by Congress “to ensure fair and accurate credit reporting, promote

    efficiency in the banking system, and protect consumer privacy.” Safeco Ins. Co. of Am. v. Burr,

    551 U.S. 47, 52, 127 S. Ct. 2201, 2205, 167 L. Ed. 2d 1045 (2007). To achieve this purpose,

    Section 1681s-2 of the FCRA establishes a series of duties and responsibilities for entities that

    furnish information to consumer reporting agencies (“CRAs”) to abide by. 15 U.S.C. § 1681s-2.

18. Namely, under this section, furnishers of information 11 are obligated to provide accurate

    information to consumer reporting agencies and investigate and report any disputes they receive

    from consumers. Id. In addition to imposing said duties, the FCRA also limits the liability of

    furnishers of information and other persons covered by the law. Generally, no consumer may bring

    any action or proceeding in the nature of defamation, invasion of privacy, or negligence with

    respect to the reporting of information against any consumer reporting agency, any user of

    information, or any person who furnishes information to a consumer reporting agency, based on

    information disclosed pursuant to [...] this title, or based on information disclosed by a user of a

    consumer report to or for a consumer against whom the user has taken adverse action, based in

    whole or in part on the report except as to false information furnished with malice or willful intent

    to injure such consumer. 15 U.S.C.A. § 1681h(e).

19. Beyond limiting the liability for furnishers of information, the FCRA explicitly states “no

    requirement or prohibition may be imposed under the laws of any State” with regards to the

    “responsibilities of persons who furnish information to consumer reporting agencies” pursuant

    to section 1681s-2. 15 U.S.C. § 1681t(B)(1)(F). In other words, the FCRA preempts state law


    11
        12 C.F.R. § 1022.41 – Definitions - (c) Furnisher means an entity that furnishes information relating
    to consumers to one or more consumer reporting bureaus for inclusion in a consumer report.

                                                       7
        Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 8 of 38


   claims against entities that provide information to CRAs with regards to how they report credit

   information and handle consumer disputes.

20. Therefore, in cases where the FCRA completely preempts state law, the complaint does not need

   to explicitly contain a claim under the FCRA in order to be properly removed. See Keller v. Bank

   of Am., N.A., 228 F. Supp. 3d 1247, 1253 (D. Kan. 2017). (“Although plaintiff does not

   specifically claim that defendant is a ‘furnisher,’ plaintiff alleged sufficient facts that he is a

   consumer within the meaning of the statute, and that defendant has provided incorrect information

   concerning plaintiff's bank account.”)

21. As the master of his complaint, Plaintiff chose not to invoke any applicable federal statute.

   Although federal jurisdiction cannot be avoided by presenting only state law claims when complete

   preemption applies, plaintiffs must still allege sufficient facts so that their claims effectively arise

   under the preempting federal statute. In this case, Plaintiff specifically alleged facts and claims

   regarding erroneous credit reporting 12. The claims against Defendants are related to their capacity

   and responsibilities as furnishers of credit information and, thus, fall within the scope of

   preemption established by Section 1681t of the FCRA. Id. Additionally, Plaintiff included the

   furnishers of credit information as Defendants, named who was reporting incorrect information

   and alleged, albeit summarized, the information that was being falsely reported. The above

   inclusions in the Complaint are indicative that Plaintiff did present claims arising under the FCRA

   and FCBA, and that his lawsuit is predicated on violations of both of these statutes.




   12
        See Exhibit I – Page 2, ¶ 3, 8, 9 and 16; Page 3, ¶ 17-19, 23 and 25; Page 5, ¶ 46; Page 6, ¶ 50-51 of the Complaint.


                                                                8
        Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 9 of 38


   Fair Credit Billing Act

22. “Congress enacted the FCBA in order to regulate billing disputes involving ‘open end consumer

   credit plans 13.’” Lyon v. Chase Bank USA, N.A., 656 F.3d 877, 880 (9th Cir. 2011) (quoting 15

   U.S.C. § 1666). “If a credit-card holder sends a written notice disputing a charge within sixty days

   of receiving a bill, the FCBA requires a credit-card issuer to acknowledge the dispute within thirty

   days, investigate the matter, and provide a written explanation of its decision within ninety

   days.” Lyon, 656 F.3d at 880. “After receiving notice from an obligor as provided in section

   1666(a) or this title, a creditor or his agent may not directly or indirectly threaten to report to any

   person adversely on the obligor's credit rating or credit standing because of the obligor's failure to

   pay the amount indicated by the obligor[.]” 15 U.S.C. § 1666a(a).

23. In this case, the Plaintiff repeatedly alleged in his Complaint that his mailing address where his

   credit cards statements were being sent was incorrect 14, resulting in not receiving his monthly

   statements and not knowing the amount owed nor the excess charges the Defendants were

   allegedly placing on his account. He further stated that he reported this situation no less than 20

   times in person 15, in addition to 3 separate written requests sent to both Defendants 16, to no avail.

   By specifying that his account was related to a credit card with Home Depot, it is deemed as alleged

   that his loan constituted an open-end credit transaction. Plaintiff’s factual allegations related to his

   credit card account dispute falls under the FCBA, which “seeks to prescribe an orderly procedure



   13
      “An open end credit plan is one where the creditor reasonably contemplates repeated transactions, which prescribes
   the terms of such transactions, and which provides for a finance charge which may be computed from time to time on
   the outstanding unpaid balance.” Roybal v. Equifax, 405 F. Supp. 2d 1177, 1182 (E.D. Cal. 2005); see 15 U.S.C. §
   1602(j).
   14
      Plaintiff never specifies to which mailing address Defendants’ communications were being sent.
   15
      See Exhibit I – Page 4, ¶ 29; and Page 5, ¶ 42 of the Complaint.
   16
     See Exhibit I – Page 3, ¶ 20 of the Complaint. Additionally, Page 2, ¶ 13 stated that Plaintiff wrote to Defendants
   to 5 different addresses on January 19, 2021. He further alleged on Page 2, ¶ 12 that over 4 calls were made between
   November and December, 2020.


                                                            9
     Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 10 of 38


   for identifying and resolving disputes between a cardholder and a card issuer as to the amount

   due at any given time.” See 15 U.S.C. § 1666; see also Gray v. Am. Express Co., 743 F.2d 10, 13

   (D.C. Cir. 1984).

24. Finally, and further adding to the federal question review as to both of these statutes, it is worth

   noting that in his prayer for relief, Plaintiff also requested an order against the Defendants to

   correct any negative reports that may appear in the credit bureaus with respect to the Plaintiff’s

   credit card account with the Defendants, as well as an injunction 17, as it requested the Court to

   enter a cease-and-desist order against the Defendants, ordering them to remove the Plaintiff’s

   negative credit report in the credit bureaus with respect to the Plaintiff’s credit card account with

   the Defendants.

25. In light of the above, the State Court Action is ultimately based on erroneous credit reporting

   activity and consumer dispute handling allegedly performed by the Defendants, actions that are

   preempted by the FCRA, as well as billing disputes related to the Plaintiff’s credit card account

   statements which Defendants allegedly failed to correct, which fall under the FCBA. 18 Therefore,

   a federal question is indisputably involved in Plaintiff’s claims that also preempts the state claims

   included in his State Court Action, clearly justifying the removal to federal court.




   17
      See Exhibit I – Pages 6-7 of the Complaint- unnumbered paragraphs. Although in the Complaint’s prayer for relief,
   Plaintiff requests a cease-and-desist order against Defendants, the Complaint fails to comply with the requirements of
   an Injunction proceeding nor does it include such remedy in its caption.
   18
      See Exhibit I – Complaint, Pages 2-7, ¶ 1-5, 8-11, 16-21,23, 24, 25,26,27,29,30,31-33-37,40-45,47,52-54,56,57,58-
   59

                                                            10
        Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 11 of 38


   III.     ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN
            SATISFIED


26. Appearing Defendants 19 jointly consent to the removal of this case to the United States District

   Court for the District of Puerto Rico. Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of

   the process, pleadings, orders, and documents from the State Court Action which have been served

   upon Home Depot U.S.A., Inc. 20 are being filed with this Notice of Removal. See Exhibit I.

   Defendants hereby inform this Court that they will be requesting, via a separate motion, a 30-day

   extension to submit the certified translations to the English language of some of the documents

   contained in Exhibit I of this Notice of Removal (namely, Plaintiff’s Complaint, summons and a

   loan rejection letter sent to the Plaintiff by Banco Popular de Puerto Rico, which are all in the

   Spanish language).

27. This Notice of Removal has been filed within thirty (30) days of the date in which Home Depot

   U.S.A., Inc. was served with the summons of the Complaint in this matter. Removal is therefore

   timely, in accordance with 28 U.S.C. § 1446(b).

28. Venue properly lies with this Court pursuant to 28 U.S.C 1441 (a) and 1446 (a), as the U.S. District

   Court of the Court of Puerto Rico is the district court of the United States for the district and

   division within which the State Court Action -Puerto Rico Court of First Instance- is pending.

29. Pursuant to 28 USC § 1446(d), the Defendants will promptly file a copy of the Notice of Removal

   with the clerk of the State Court and will promptly provide the Plaintiff a copy of this Notice of

   Removal.




   19
      Although Plaintiff erroneously named several incorrectly identified defendants/corporate entities, the appearing
   Defendants compose the totality of defendants required to be accumulated for the claims included in the Complaint.
   20
      Defendant Home Depot U.S.A., Inc. was incorrectly identified as a Defendant in the State Court Action as follows:
   The Home Depot Credit Services and The Home Depot Consumer Credit Card.

                                                           11
 Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 12 of 38


IV.     NON-WAIVER OF DEFENSES

      By this Notice of Removal, the Defendants do not waive any objections they may have as to

service, jurisdiction or venue, or any other defenses or objections they may have to this action.

The Defendants do not admit any of the allegations contained in the Plaintiff’s State Court and

expressly reserve all defenses, motions and/or pleas.

         WHEREFORE, the Defendants respectfully provide notice of removal of the State

 Court Action and request that this cause of action proceed before this Court as an action properly

 removed.

        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico, May 27th, 2021.



                                               PIRILLO LAW LLC
                                               PO Box 194981
                                               San Juan, PR 00919-4981
                                               Tel.: (787) 957-3082

                                               By: /s/ Mónica A. Sánchez
                                               Mónica A. Sánchez
                                               USDC-PR No. 225403
                                               msanchez@pirillolaw.com


                                              Attorney for Citibank, N.A. and
                                              Home Depot U.S.A., Inc.




                                                12
 Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 13 of 38




                            CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that today we electronically filed this document with the Clerk of the

Court using the CM/ECF system which shall automatically notify the parties attorney of record at

his e-mail addresses and which, pursuant to Local Civil Rule 5(b)(2), constitutes the equivalent of

service. Additionally, on this same date, the foregoing Disclosure Statement was sent via courier

to the Clerk of the Court of First Instance, San Juan Part in the State Action, and via email to

the Plaintiff, Manuel I. Guillermety Méndez at: jumangui@gmail.com and via certified mail at

the following address: La Cumbre Garden Apto. 205 Calle Santa Rosa #200 San Juan, P.R. 00926-

5635.




                                                13
          Case 3:21-cv-01242-FAB  Document
               SJ2021CV02348 16/04/2021    1 Filed
                                        12:17:00   05/27/21
                                                 p.m. Página Page
                                                              1 de 14
                                                                   7 of 38

                                                                                                 Exhibit I

                              ESTADO LIBRE ASOCIADO DE PUERTO RICO
                                 TRIBUNAL DE PRIMERA INSTANCIA
                                        SALA DE SAN JUAN

MANUEL I. GUILLERMETY MENDEZ                                    I CIVIL NUM.:
DEMANDANTE                                                   SOBRE: INCUMPLIMIENTO DE CONTRATO,
                                                             DAOS V PERJUICIOS
       VS                                                I


CARDMEMBER SERVICES,                                     I
THE HOME DEPOT CREDIT SERVICES,                          I
THE HOME DEPOT,                                          I
THE HOME DEPOT CONSUMER CREDIT CARD,                     I
CITICARDSy                                               I
Citibank, N.A.                                           I
                                                                                                  rn
                                                         I
                                                                                           -


DEMANDADAS                                               I                                 0      >rn
                                                                                                  -    C)
________________________I                                                                  -ii
                                                                                            "          P1



                                           DEMANDA                                         -J          >

AL HONORABLE TRIBUNAL:



Comparece Ia parte demandante, Manuel I. Guillermety Méndez, quien muy respetuosamente EXPONE,
ALEGA Y SOLICITA:



                                             LAS PARTES:



Que Ia direcciOn fIsica y postal del demandante, Manuel I. Guillermety Méndez es: La Cumbre Garden,
Apto. 205, calle Santa Rosa *t 200, San Juan, Puerto Rico, 00926-5635.



Que las demandadas y sus direcciones son:


CARDMEMBER SERVICES, dirección postal P.O. Box 6497, Sioux Falls, SD, 57117-6497;
THE HOME DEPOT CREDIT SERVICES, direcciOn postal P.O. Box 9001010, LOUISVILLE, KY, 40290-1010;

THE HOME DEPOT, con Ia direcciOn postal P.O. Box 790393, Saint Louis, Mo., 63179;

THE HOME DEPOT CONSUMER CREDIT CARD, direcciOn postal P.O. Box 790393, St. Louis, Mo., 63179;

CITI CARDS, con Ia dirección postal P.O. Box 790345, Saint Louis, Mo., 63179-0345; y
Citibank, N.A., con Ia dirección postal, P.O. Box 790393, Saint Louis, Mo, 63179, todas estas entidades
autorizadas a hacer negocios en el Estado Libre Asociado de Puerto Rico.




                                        CAUSAS DE ACCION



1- Que las demandadas, en lo sucesivo Ilamadas "Home Depot" y "Citi", fallaron al poner Ia dirección

    equivocada y fallaron al mantener en sus archivos Ia dirección incorrecta del demandante durante

    más de 2 años, evitando que el demandante supiera sobre los cargos hechos a Ia cuenta de Ia tarjeta
          Case 3:21-cv-01242-FAB  Document
               SJ2021CV02348 16/04/2021    1 Filed
                                        12:17:00   05/27/21
                                                 p.m. Página Page
                                                              2 de 15
                                                                   7 of 38




    nmero 6035 3209 6448 8306 de THE HOME DEPOT, incluyendo un interés altIsimo y cargos por
    demora, hasta el dIa de hoy.
2- Que Home Depot y Citi, se confabularon para hacer pagar a Manuel Guillermety cantidades
    exageradas de dinero en intereses durante los sobre dos aFios de abierta Ia cuenta a una dirección

    equivocada.
3- O.ue Home Depot y Citi le dieron información falsa y dañina sobre Manuel Guillermety a varias
    agencias de crédito afectando el crédito de Manuel Guillermety. (Carta del Banco Popular, Ver

    Exhibit #1)
4- Que maliciosamente y sin consideración Home Depot y Citi afectaron el crédito del demandante y

    no permitieron que el demandante Ia supiera hasta dos años después cuando en realidad Ia cuenta
    estuvo al dIa durante todo este tiempo, ya que Manuel Guillermety estaba pagando su cuenta,

    aunque no recibla las facturas.
5- Que al demandante no recibir las facturas por correo, porque las demandadas tenhan Ia direcciOn

    equivocada en los archivos de Citi y Home Depot, este optó por pagar Ia cuenta de Home Depot y
    Citi, evitando ash una delincuencia.
6- Que Manuel Guillermety tenIa buena puntuación en su crédito, el cual no habla usado desde hacla
    sobre 8 años y no tenIa deudas con el comercio.
7- Que, aunque no recibió facturas a estado de cuenta mensual, Manuel Guillermety continuó pagando

    su tarjeta de crédito donde en muchas veces pago cantidades mayores.
8- Que, al no recibir estas cuentas o informaciOn de Home Depot o Citi, causó que Manuel Guillermety

    no se enterara de que Home Depot y Citi le hablan dado información negativa a las agencias de
    crédito causándole daños incalculables a Manuel Guillermety.
9- Que las demancladas afectaron el crédito de Manuel Guillermety anunciando a las agencias de
   crédito sobre su condición crediticia negativa, donde Ia informaciOn suplida era incorrecta.
10- Que Home Depot y Citi habIan estado anotando en Ia cuenta del demandante, sin que este lo

   supiera, cantidades incorrectas de intereses y mora porque por error de Home Depot y Citi, no habla

   comunicaciOn de parte de Home Depot y Citi con el demandante.
11- Que, en el mes de octubre de 2020 por medio de informaciOn dada por teléfono a Citi el

   demandante comenzO una investigación sobre porque no le Ilegaban las facturas y le solicitó a Citi
   que le enviara un recuento de todas las transacciones y esta nunca Ilego por correo.
12- Que el demandante llamó a Citi en noviembre y en diciembreen sobre 4 oportunidades y el

    resultado fue el mismo, no Ilegaba el correo al apartado de correo.
13- Que el demandante optó por escribirle a las (5) cinco direcciones de Home Depot y de Citi, en enero
    19 de 2021 para conseguir comunicaciOn y solo contestó Ia carta THE HOME DEPOT, con Ia direcciOn
    postal P.O. Box 790394, Saint Louis, Mo., 63179.

14- Que a Ia fecha de enero de 2021 ya le habla dado todas mis credenciales a Home Depot en dos

   oportunidades, por Ia que Home Depot y Citi pudieron arreglar el inconveniente causado al

   demandante.
15- Que, en su carta del 6 de febrero de 2021, los demandados solicitaron Ia información nuevamente y

   por tercera vez se le entrego Ia misma por correo. cuando ya se le habIa entregado Ia información.

16- Que en marzo 17 de 2021 recibI nuevamente una peticiOn solicitando que le enviara Ia información

   nuevamente. En esta oportunidad me incluyeron una nota diciendo que no harlan absolutamente

   nada relacionado con mi solicitud de urgencia de que se comunicaran con las agencias de crédito,
          Case 3:21-cv-01242-FAB  Document
               SJ2021CV02348 16/04/2021    1 Filed
                                        12:17:00   05/27/21
                                                 p.m. Página Page
                                                              3 de 16
                                                                   7 of 38




hasta que Manuel Guillermety le enviara nuevamente Ia información solicitada. Va a este momento
habla varias agencias de crédito envueltas: Equifax, Experian, Transunion, entre otras.
17- Que, aunque por tercera vez se les envió Ia información a los demandantes, continuaron sin corregir

    el inconveniente ante las agendas de crédito, aumentando los daños ocasionados a Manuel
    Guillermety. Al continuar con el error de tener una dirección equivocada como dirección de Manuel
    Guillermety en sus archivos, Citi y Home Depot crearon un inconveniente mayor al no corregir Ia

    situación ante las   agendas   de crédito, al continuar dando información falsa a las agendas de crédito
    sobre el crédito del demandante. Esto causó que el Indice de crédito de Manuel Guillermety bajara a
    567. (ver Exhibit # 3)
18- Que en carta de otros bancos, Cross River y Freedom Plus, Experian dio un reporte de crédito de
    514.(ver Exhibit #5)
19- Que correspondla que Citi y Home Depot en octubre de 2020, les enviaran a las agencias de crédito,

    como Equifax, Ia información corregida de crédito del demandante, pero no lo hicieron, incluso
    cuando era de su conocimiento desde hacIa más de 6 meses al dIa de hoy, cuando pudieron
    informar a las agencias de crédito sobre este error.
20- Que el demandante le envió a los demandados tres cartas en distintas fechas, estas entregadas y a
    Ia vez, mtltiples Ilamadas solicitando los documentos y las acciones en el transcurso de 6 meses. En
    estas cartas, el demandante les demostraba a los demandados, que no se le adeuda a Home Depot

    cantidad alguna, y menos aCm, que haya habido razón alguna para presentar un reporte negativo y
    tan perjudicial para Manuel Guillermety ante las agencias de crédito. Lo que debieron hacer Citi y

    Home Depot era leer las cartas enviadas por el demandante para asI corregir Ia cuenta y las
    anotaciones tan negativas dadas a las agencias de crédito.
21- Que ni Citi, ni Home Depot vieron, ni leyeron lo escrito en las cartas del demandante, lo que
    demuestra Ia mala voluntad que Citi y Home Depot tenIan en todo momento. Las cartas enviadas
    por el demandante demostraban que no habIa deuda de este a Home Depot yb Citi, y que por lo

    contrario habIa un descuido que mostraba el maltrato que Home Depot y Citi tenIan hacia Manuel
    Guillermety, (ver Analisis por Manuel Guillermety, Exhibit #4)
22- Que esto demuestra Ia mala voluntad y falta de profesionalismo de parte de Citi y de Home Depot.
23- Que el demandante prácticamente le suplicó a Citi y a Home Depot, que corrigiera Ia información

    errónea de crédito dada a las entidades de crédito, para mitigar los daños ocasionados al
   demandante donde le debIan corregir el crédito al demandante con prontitud.
24- Que, en Ia carta de Citi del 17 de marzo de 2021, como respuesta a Ia petición de Manuel

   Guillermety, los demandados enviaron nuevamente Ia misma carta enviada en febrero 8 de 2021,
   donde volvIan a solicitar Ia informaciOn que habla sido entregada inicialmente, solicitada y enviada
    por tercera vez, información ya entregada desde enero de 2021, hace tres meses. Los demandados

   dieron a entender por sus acciones, que no miraron ni leyeron las cartas advirtiéndoles que el daño
   que Ie habIan hecho a Manuel Guillermety era extenso y este daño estaba incrementando

   exponencialmente.
25- Que, desde octubre de 2020, por negligencia de los demandados, cuando el demandante solicitó en
   el Banco Popular un préstamo, se percató de que Citi y Home Depot habIan reportado
   equivocadamente un mal reporte, haciéndole un daño irreparable, pues nunca le informaron a las
   agencias de crédito sobre el error cometido por Home Depot y Citi una vez se les advirtió.
          Case 3:21-cv-01242-FAB  Document
               SJ2021CV02348 16/04/2021    1 Filed
                                        12:17:00   05/27/21
                                                 p.m. Página Page
                                                              4 de 17
                                                                   7 of 38




26- Que, al dIa de hoy, Ia información corregida para reparar el daño a Manuel Guillermety de parte de

   Citi y de Home Depot no se ha enviado a las agencias de Crédito del Consumidor, donde, por Ia
   contrario, segün carta a Manuel Guillermety escrita por Citi y Home Depot del 17 de marzo de 2021,
   Citi y Home Depot, se mantienen en su posiciOn de afectar el crédito de Manuel Guillermety. (Ver
    Exhibit # 3)
27- Que Ia solicitud de corregir el daño ocasionado a Manuel Guillermety por Home Depot y Citi se hizo

    hace 6 meses y por negligencia crasa de los demandados, estos aón no corrigieron Ia dirección del
    demandante en el archivo de Citi y de Home Depot, ni han corregido Ia cuenta, ni han informado a
    las agencias de crédito sobre su error, lo que ha causado que Manuel Guillermety prácticamente
    este en una situaciOn econOmica precaria.

28- Que incluimos con esta demanda una copia reciente de Ia relación de deuda de Ia cuenta de Manuel
    Guillermety en Citi y Home Depot, preparada por Manuel Guillermety con información suplida por

   Citi y Home Depot en enero de 2021, donde se demuestra que Ia cuenta esta en un balance positivo
    a favor de Manuel Guillermety. (Ver Exhibit #4)
29- Que en más de 20 oportunidades Manuel Guillermety fue a Home Depot, sucursal de Montehiedra,

    informando que no estaba recibiendo correspondencia de Ia cuenta.
30- Que cuando se llamO a Citibank por medio de Servicio al Cliente en las facilidades de Home Depot,
    solicitando se corrigiera el problema debido a Ia falta de recibo de Ia correspondencia, (no fue sino
    hasta mitades de enero de 2021, que al recibir Ia primera correspondencia de Home Depot y Citi,
    supe del error en el momento en que me percaté de que tenlan mi dirección equivocada), pues

    Home Depot y Citi, no se habIan dado cuenta de que tenIan Ia dirección de Ia cuenta totalmente
    errada. En todo momento, los empleados de Citi contestaron que estaban revisando Ia corrección, y
    que Ia corrigieron, pero esto no fue asI.
31- Que el demandante se comunicó en repetidas oportunidades, incluso desde su casa, con Home
    Depot y con City informándole del error y que estos hicieron caso omiso, cargndole sobre 50

    dOlares mensualmente, lo cual ha continuado hasta el dIa de hoy, dos años después.
32- Que Home Depot y Citi subieron el % de interés en el contrato a su beneficio sin el conocimiento de
    Manuel Guillermety afectándolo su crédito.
33- Que Citibank Ilego a cargar un interés exorbitante e injusto de un 25.99%, afectando Ia cuenta del
    demandante, por razOn del error de Citi durante dos años.
34- QUe esta falta de comunicación por estar incorrecta Ia direcciOn, causó que el demandante no

    pudiera darse cuenta del aumento de Ia deuda en Ia cuenta donde mensualmente se le cargaban
    sobre $ 50 en intereses y atrasos indebidamente puesto que el demandante no recibIa información
    por el error de Citi.

35- Que estos errores en Ia dirección del demandante, causaban que Ia cuenta se subiera a una

    cantidad mayor, sin que el demandante lo supiera a fuese informado.
36- Que Home Depot y Citi nunca corrigieron el error en Ia direcciOn del demandante, Ia que hizo que el
    problema se agravara afectando el crédito de Manuel Guillermety.
37- Que incluso en septiembre de 2020, en una conversación telefónica, el personal de Citi rebajó unos
    55 dólares del cargo por demora e intereses de un mes segün solicito Manuel Guillermety, cundo le

    dijeron que ese mes habIa cargos por intereses y recargos por no estar al dIa en su cuenta y segün
    informo Ia supervisora, se corregirIa. Sin embargo al ver las facturas posteriormente en enero de
    2021, Manuel Guillermety se percató de Ia estrategia que Citi estaba usando de cobrar los intereses
          Case 3:21-cv-01242-FAB  Document
               SJ2021CV02348 16/04/2021    1 Filed
                                        12:17:00   05/27/21
                                                 p.m. Página Page
                                                              5 de 18
                                                                   7 of 38




   y demoras cuando no los habIa. Segün supe luego, continuaron cargando el interés y el pago por

   demora de Ia mensualidad de septiembre de 2020 en adelante. En esa fecha, tampoco hicieron las
   correcciones en Ia dirección del demandante en el archivo de Home Depot y de Citi.
38- Que el demandante estuvo pagando cantidades mayores a lo requerido para mantener Ia cuenta al
   dIa, ya que, aunque no sabIa cuál era el total de Ia deuda y tampoco los cargos mensuales, el
   demandante estuvo pagando, segn podia calcular, lo que se debla, para mantener Ia cuenta al dIa.
   Siempre se pagaban cantidades mayores para asegurarse de que asI Ia cuenta estuviese al dIa. En
   efecto, cuando se recibieron las facturas enviadas por Citi, en enero de 2021, el demandante se
    percatO de que lo que se habIa pagado era mayor de lo que Citi cobraba mensualmente, por lo que

    Ia cuenta estaba al dIa. (Ver Exhibit # 4)
39- Que el demandante necesita que se le incluya una relación de los cargos hechos por Home Depot y
   Citi, detallando los cargos y créditos a Ia dirección correcta, para compararlo con el análisis
    presentado a Citi y a Home Depot preparado por Manuel Guillermety, (Exhibit #4).

40- Que incluso aqul se demuestra que no hubo Ia menor intención de corregir el error cometido con
   idea de mantener el cobro de los intereses y mora conceptuado por Citi y Home Depot.
41- Que el demandante habló con varios empleados de Home Depot quienes le hicieron muchas

    promesas de corregir el error, pero no hubo resultados.
42- Que en sobre 20 oportunidades, luego de hablar personalmente con los empleados de Home

    Depot, al conseguir conversación telefónica con los de Citi, y explicarles Ia situación, aunque me

   daban Ia razón, no actuaban de acuerdo al no corregir Ia dirección del demandante en los archivos
   de Citi.
43- Que el demandante tuvo un sinnimero de conversaciones telefOnicas con empleados de Citi desde

   su lugar de trabajo, donde los empleados de Home Depot y de Citi me calmaban para luego decirme
   que me iban a dar crédito a todos los errores cometidos en intereses y moras por no tener Ia
   direcciOn correcta, sin embargo, no pasO nada y no me corrigieron Ia dirección.
44- Que, si consideramos las veces que cobraron intereses y mora indebidamente y durante más de 18
    meses, Ilega a una cantidad mayor que Ia deuda actual.
45- Que Home Depot y Citi con su acción irresponsable hicieron un daiio econOmico a Manuel

   Guillermety al no notificarle de esta situaciOn, puesto que nunca le corrigieron Ia dirección.
46- Que Manuel Guillermety yb       posteriormente en octubre de 2020, mucho tiempo después, como se

    le afectó el crédito al saber de este error por medio del Banco Popular, donde habla ido a solicitar
    un préstamo para continuar con su empresa de elevadores. Fue una sorpresa recibir una
    notificación del banco de que Manuel Guillermety tenIa un Indice crediticio sumamente bajo de 599,
    Jo que imposibilitaba se hiciera el préstamo, (Exhibit # 1).
47- Que, desde mayo de 2020, Manuel Guillermety comenzó a fabricar elevadores de dos niveles en su

   taller de fabricación de elevadores, y tuvo que parar operaciones pues necesitaba un crédito para
    continuar sus operaciones, pero por Ia situaciOn creada por Home Depot y Citi su petición de
    préstamo fue denegada. Esto por segunda vez y por tercera vez Ilegando a tener un Indice de
    crédito de 514, (Exhibit #5).
48- Que Manuel Guillermety no solicita crédito en Ia banca desde hace más de 8 años, por lo que se
    entendIa tenIa su crédito perfecto y no habIa razón para pensar que le denegaran el préstamo
    solicitado.
          Case 3:21-cv-01242-FAB  Document
               SJ2021CV02348 16/04/2021    1 Filed
                                        12:17:00   05/27/21
                                                 p.m. Página Page
                                                              6 de 19
                                                                   7 of 38




49- Que Manuel Guillermety estaba tramitando un préstamo para Ia expansiOn económica de su
    negocio y que, por razón de esta situación, llegó al Banco Popular de Puerto Rico a solicitar un
    préstamo.
50- Que Manuel Guillermety al investigar su crédito en Ia agencia Equifax, fue informado que su Indice

    crediticio era de 567, (Exhibit 4* 2).
51- Que Manuel Guillermety al posteriormente solicitar el préstamo en otros bancos, supo con Ia
    negativa que su Indice crediticio estaba en 514 en Ia agencia Experian, (Exhibit 4* 5).

52- Que ahora, Manuel Guillermety tendrá que esperar a que Ia situación causada por las demandadas,

    se corrija para solicitar el préstamo nuevamente.
53- Que este hecho anteriormente explicado ocurrió el 10 de octubre de 2020, donde el demandante
    se percatO del daño que las demandadas le estaban haciendo.
54- Que en ese mismo momento Home Depot y Citi pudieron corregir mi dirección al igual que en las

    veces anteriores y no lo hicieron, mostrando su mala intención de continuar cobrando
    i ndebida me nte.

55- Que, al hablar con Citibank a principios de octubre de 2020, le aseguraron que Ia dirección habla
    sido corregida, que los créditos por los intereses y cobros se iban a acreditar y a Ia vez que
    resolverIan lo del crédito en el comercio.
56- Que incluimos aquI copia de Ia carta escrita por Card Member Services el dIa 17 de marzo de 2021
    informando que no van a eliminar Ia anotaciOn negativa enviada a las agencias de crédito hasta
    tanto no revisen los documentos solicitados en Ia carta del 17 de marzo de 2021, que es Ia misma

    informaciOn que Citi y Home Depot solicitaron anteriormente y que tienen desde octubre de 2020,
    enviada en repetidas oportunidades a Citi y a Home Depot. Esto denota que no tienen el menor
    deseo de corregir el da?io ocasionado a Manuel Guillermety, (Exhibit 4* 3)
57- Que Citi ha hecho lo imposible por cargar y mantener los cargos en una cuenta que ha ido

    aumentando a razón de $ 55.00 dólares todos los meses, sin que el demandante tuviera
    conocimiento y pudiese protestarla hasta ahora.
58- Que, si esta situación maliciosa de Home Depot y Citi no existiera, con los pagos hechos por Manuel
    Guillermety a esta cuenta, Ia misma estarIa pagada en demasla. (Ver Exhibit #4)
Que el total de Io cargado por intereses y mora es menor que Ia deuda de Manuel Guillermety a Home
Depot y a Citi, por lo que entendemos que esta cuenta debe estar en cero, (Ver Exhibit #4).

59- Que Citibank durante esos meses ha estado cargando un interés exagerado de un 25.99%, sin razOn

    por su propio error.



Que los daños ocasionados por CARDMEMBER SERVICES, THE HOME DEPOT CREDIT SERVICES, THE

HOME DEPOT, THE HOME DEPOT CONSUMER CREDIT CARD, CIII CARDS y Citibank, N.A., se estiman en
$ 235,000, adicional a los daños que ocasionaron con todas las anotaciones que se hubiera registrado en
los reportes de las compañIas informativas y cualquier otra defensa afirmativa yb enmienda a las
alegaciones y que el demandante, Manuel Guillermety, quien se reserva el derecho de levantar
cualquier otra defensa, afirmativa yb enmendar las alegaciones segün surja en el descubrimiento de
prueba.
Que una vez el Honorable Tribunal de San Juan yea Ia situación del daño ocasionado a Manuel
Guillermety, emita una orden de Cese y Desista a Home Depot y a Citi para que remuevan Ia anotación
          Case 3:21-cv-01242-FAB  Document
               SJ2021CV02348 16/04/2021    1 Filed
                                        12:17:00   05/27/21
                                                 p.m. Página Page
                                                              7 de 20
                                                                   7 of 38




que Citi y Home Depot tienen en las    agendas   de crédito relacionado con el crédito de Manuel
Guillermety, con idea de mitigar los daños ocasionados.


POR TODO 10 CUAL, se solicita se condene a las partes aquI demandadas, a pagar Ia cantidad de
$235,000 en daños a Ia   parte   demandante aqul comparediente y que el demandante, Manuel
Guillermety, se reserva el derecho de levantar cualquier otra defensa afirmativa yb enmendar las
alegaciones segün surja en el descubrimiento de prueba a los demandados: CARDMEMBER SERVICES,

THE HOME DEPOT CREDIT SERVICES, THE HOME DEPOT, THE HOME DEPOT CONSUMER CREDIT CARD,
CITI CARDS y Citibank, N.A., a pagar Ia cantidad mencionada en daños, a corregir toda anotación que se
hubiera registrado en los reportes de las compañIas informativas de crédito, y que una vez el Honorable
Tribunal de San Juan yea Ia situadiOn del daño ocasionado a Manuel Guillermety emita una Orden de
Cese y Desista a Home Depot y a Citi para que le quiten Ia anotación que Citi y Home Depot tienen sobre
el crédito de Manuel Guillermety, con idea de mitigar los daños ocasionados.


Certifico que he enviado en esta misma fecha copia de este documento a:
CARDMEMBER SERVICES, dirección postal P.O. Box 6497, Sioux Falls, SD, 57117-6497;
THE HOME DEPOT CREDIT SERVICES, direcciOn postal P.O. Box 9001010, Louisville, KY, 40290-1010;

THE HOME DEPOT, con Ia dirección postal P.O. Box 790393, Saint Louis, Mo., 63179;

THE HOME DEPOT CONSUMER CREDIT CARD, dirección postal P.O. Box 790393, St. Louis, Mo., 63179; a
CITI CARDS, con Ia dirección postal P.O. Box 790345, Saint Louis, Mo., 63179-0345; y

Citibank, N.A., con Ia dirección postal, P.O. Box 790345, Saint Louis, Mo, 63179-0345,
dado en San Juan, Puerto Rico, hoy 14 de abril de 2021


Respetuosamente sometida,

En San Juan, Puerto Rico, a 14 de abril de 2021

                                                                               Manuel I. Guillermety Méndez
                                                                               La Cumbre Garden Apto. 205,
                                                                               calle Santa Rosa # 200
                                                                               San Juan, P.R., 00926-5635



                                                                               Manue
                                                                                   P:   rc       ag 6-S
                                                        Sello




                                                                                52O
                                                                          04/15/2021
                                                                              $90.00
                                                          Sell, cle   Rentas lnternas
                                                       80143.2o2104t5o943O28
Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 21 of 38
Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 22 of 38
                  Case 3:21-cv-01242-FAB Document
                                            r     1 Filed 05/27/21 Page 23 of 38


                   POPUlAR®                                                                              Fecha: 08/10/2020
          Solicitud 20202801129110                                                                       Cosolicitante                 Codeudor
          Sucursal / Unidad: SENORI1tL.CENTER
                                                                                                         del crédito solicitado por:



             V.                                    16
                   MANUEL QJILLERMETY-MENDEZ
                   LAS CUMBRES GDNS
                   200 CALLE SANTA ROSA APT 205
-:   :             SAN JUAN PR 00926


         Estimado Solic tante:           .......



         Agradecemos su reciente solkitud de crédito'para PRESTAMO PERSONAL. Revisamos cuidadosamente su sotcitud y lamentamos
         informarle que Ia misma no ha;,sido aprobada. Nuestra decision de crédito se basó total o parcialmente en as siguientes razones:

                                    .....                                                     --..--...-.-.-..----           -




                   ALTA PROPORCION SALDOS/LIMITE ROTATIVAS
                   MUY POCAS CTAS PAGADAS COMO ACORDADO
                   FECHA MOROSIDAD RECIENTE 0 DESCONOCIDA

         En adicion nuestra decision tambien se baso total o parcialmente en informacion obtenida de

             Una fuent externa que no es una agenda de informacion de credito al consumidor Bajo a ley federal Fair Credit Reporting Act usted
             tiene el derecho a solicitar por escrito una divulgacion del origen de esta informacion dentro de 60 dias del recibo de este aviso Nosotros
             le proveeremos las razones dentro do 30 dfas luego de recibir su solicitud
          Xtlri' informe   obtenido de a agenda de informacion de crOditoal cohsumidor que se indica mas abajo. Bajo Ia ley federal Fair Credit
             Reporting Act usted tiene derecho de conocer Is informacion contenida en su archivo de credito en Ia referida agencia No habra cargo
             por este servicio si usted Se comunica con a agencia dentro de 60 dias a partir de Ia focha de este aviso Despues de esle termino habra
             un cargo minimo por ese servicio Dicha agencia no intervino en nuestra decision y no puede suministrarle las razoes especificas de
             porque se a denego el cFedito Usted tambien tiene el derecho de disputar Ia exactitud o certeza de Ia nformacion contenida en el
             iriforrne de créditosürtiinistradpbr Ia agenda deinformacin.decrédito.
                                                                                          .



                                                                                                S



                                                                                                                         .




             X TRANSUNION                                                             EQUIFAX INFO SERVICES LLC
                  Pq,BoX 1000                                                         P0 BOX 740251
                  CHESTER PA 19016                                                    ATLANTA GA 30374 0251
                  WWW TRANSUNIONJ COM/MYOPTIONJS                                      WWW EQUIFAX COM/CREDITREPORTASSISTANCE
                  Toll Free Number 1(800)888 4213                                     Toll Free Number PR 1(888)611 9573
                                                                                                       USA 1(800) 685 1111
         Obtuvimos su puntuacion de crédito do una agenda de crédito y a utilizamos pars Ia decisi6n.de crédito. Su pqntuadión do crédito es un
         nOmero querefleja Ia informaciOn en su informe de crédito. Su puntuaciOn de crédito puede cambiar, dependiendo de cOmo camblo su
         historial do otédito.                                      S




                   Su puntüaciôn do crédito: 599                      Fecha 06/10/2020
                   Las puntuaciones de credito van desde un niinimo do 341Jiasta un maximo do 850

         Losfbr15vesue afectSfSn a?ffieO                        500ñffiin    6tditd
                                                                                                    S.        -   -   -      _-_           S__      -




                                                            .




                   MOROSIDADGRAVE
                   ALTA PROPORCION:SALDOS/LlMlTE RTATIVAS
                   MUY POCAS CTAS PAGADAS COMO ACORDADO
                   FECHA MOROSIDAD RECIENTE 0 DESCONOCIDA

         Si usted tiene alguna pregunta acerca do esto àviso, debe comunicarse con nosotros a Ia siguiente direcciOn:

         BANCO POPULAR DE PUERTQ-RICO                                    V



         Region/Depàrtmeit: SENORIAL CENTER             -




         P0 BOX 362708
         SAN JUAN, PUERTO RICO 00936-2708
         Telephon® (787) 766-3853

         AVISO:      La toy federal Equal Credit Opportunity Act prohibe que los acreedoss.discriminen contra los solicitants de créditc.po.r raza, color,
         religion, origen nacional, sexo, estado civil o..edsd (ajempre y cuando el solicitante tenga Ia capacidad legal para obligarse contractualmento).
         Tampoco se podra discriminar porque todo el ngreso del solicitante parte de el provenga de un programa do asistencia pubiica Esta lay
         prohlbe tambien el discrimen por razon do quo el solicitanto hays ejercido do buena fe algun derecho bjo Ia ley federal Consumer Credit
         PrOtection,Act.                                                                                           :.
         La agenda federal quo administra o regular el cumplirnionto de las leç'es antes menicionadas respecto al Banco Popular do Puerto Rico es el
         Bureau of Counsumer Financial Protection, 1700 G Street NW., Washington, DC 20006.



         GEN -423 05/2020
                Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 24 of 38
EW                                                                                                      2
CREDIT FILE: October 19, 2020
Confirmation # 0293704201


Dear MANUEL I GU ILLERMETY/MENDEZ:

Thank you for requesting your credit file, commonly called a Consumer Credit Report. Your credit file contains
information received primarily from companies which have granted you credit and from public record sources. Great
care has been taken to report this information correctly. Please help us in achieving even greater accuracy by
reviewing all of the enclosed material carefully.

                                                 Credit scores are generated by applying a risk scoring model to
            in an individual's credit file.




NOTE: This credit score is an Equ Rslçifax
                                  fa)( Risk   oresM, which ranges between 280 and 850. Higher scores generally

The Equifax Credit Score is based on an Equifax Credit Score model. Third parties use many different types of credit
scores and will not use the Equifax Credit Score to assess your creditworthiness.

The key factors that affected your credit score are:
  eason Code
         205          The credit line on revolving accounts
         294          There is insufficient information, or no account history, for mortgage accounts
         290          There is insufficient information, or no account history, for credit card accounts
          35          The percentage of department store accounts or charge cards to all of the accounts in your
                      credit file

Effect of Inquiries on Your Score: Inquiries were an adverse factor in the calculation of your score, but did not
significantly impact your score.
The Equifax Credit Score is based on an Equifax Credit Score model. Third parties use many different types of credit
scores and will not use the Equifax Credit Score to assess your creditworthiness.
You may complete the enclosed Research Request Form and return it to:
      Equifax Information Services LLC
      P.O. Box 740241
      Atlanta, GA 30374

NOTE: Sending the Research Request Form to any other address will delay the processing of your request.
Please note, when you provide documents, including a letter, to Equifax as part of your dispute, the documents may
be submitted to one or more companies whose information are the subject of your dispute.

Under the FACT Act, you have the right to request and obtain a copy of your credit score. To obtain a copy
of your credit score, please call our automated ordering system at: 1 -877-SCORE-Il.




                                                    Page 2 of 16        0293704201 -CUD -0847010600000001-10192020
              Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 25 of 38
P.O. Box 740241                                                                                   '

Atlanta, GA 30374                                                          October 20, 2020




                                                                     To Start An Investigation, Please Visit Us At:
                                                                     www.equifax.com/personal/disputes
                                                                 °




000000037 FECE0000102020001086 01 000000 002550 008

000004844- DISC
MANUEL I GUILLERMETY/MENDEZ
200 CALLE SANTA ROSA APT 205
SAN JUAN, PR 00926-5635




                                                      Page 1 of 16    0293704201 -CIJD -084701060000000110192020
                  Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 26 of 38


                         CARDMEMBER SERVICES
                                        RO. BOX 6497
                                  SIOUX FALLS, SD 57117-6497

      MANUEL GUILLERMETY
      CALLE SANTA ROSA 200
      LA CUMBRE GARDEN 205
      SAN JUAN, PR 00926                                     March 17, 2021
                                                             Card No:   603532096448
                                                             THE HOME DEPOT



      DEAR MANUEL. GUILLERMETY:



      We received your credit bureau dispute. After reviewing the documentation
      provided, we do not have sufficient information to investigate the dispute
      because we cannot:
         ¯  Determine the exact information on your credit report which you are
            disputing

      In order for us to conduct an investigation into your credit history dispute,
      please provide the following information:
                 Your Full Name

           ¯     Your Current Address

           ¯     Your Social Security Number

           ¯
                 Credit Card or Account Number

           ¯     The name of the fields on your credit report which you are disputing

           ¯     If applicable, the date(s) of any delinquencies or inquiries being
                 reported by Citi which you are disputing

           ¯     Detailed explanation as to why you are disputing this information and why
                 it should be changed

           ¯
                 The credit bureau(s) reporting the disputed information (Equifax,
                 Experian, TransUnion)

           ¯     If available, a notated copy of your credit report clearly highlighting
                 the disputed information



       Please submit these details to the following address:

       Retail Services Credit Bureau Disputes
       20 Box 6497
       Sioux Falls, SD 57117

       Until such time that we can conduct an investigation into your dispute, the
       information we reported to the Consumer Reporting Agencies for this account
       will not be changed.




3020240 (8/19)
          Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 27 of 38




                                                       /




NOTICE: The federal Equal Credit Opportunity Act prohibits creditors from discriminating
against credit applicants on the basis of race, color, religion, national origin, sex, marital
status, age (provided the applicant has the capacity to enter into a binding contract); because
all or part of the applicant's income derives from any public assistance program; or because
the applicant has in good faith exercised any right under the Consumer Credit Protection
Act, The federal agency that administers compliance with this law concerning this creditor
is the Bureau of Consumer Financial Protection, 1700 G Street NW., Washington, DC 20552.

The creditor is Citibank, N.A., 5800 South Corporate Place, Sioux Falls, SD 57108. Please
direct any questions to the return address on this letter,

A\/lSO: La Ley federal de Igualdad de Oportunidad de Crédito (The federal Equal Credit
Opportunity Act) prohIbe a los acreedores discriminar a los solicitantes de créclito por su
raza, color, religián, origen nacional, sexo, estado civil, edad, (siempre y cuando el solicitante
tenga Ia capacidad legal para participar en un contrato vinculante); porque los ingresos,
del solicitante se deriven parcial o totalmente de algün programa de asistencia püblica; o
porque el solicitante haya ejercido de buena fe cualquier derecho bajo Ia Ley de Protección
de Crédito al Consumidor (Consumer Credit Protection Act). La agencia federal que se
encarga del cumplimiento de esta Icy concerniente a este acreedor es Ia: Bureau of
Consumer Financial Protection, 1700 0 Street NW., Washington, DC 20552.

El acreedor es Citibank, N.A., 5800 South Corporate Place, Sioux Falls, SD 57108. Por favor,
dirija cualquier pregunta a Ia dirección del remitente que figura en esta carta.
         Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 28 of 38



New Home Depot Account Analysis
Account number 6035 3209 6448 8306                     by: Manuel Guillermety Feb 15 2021

(As per Docs. submitted by Home Depot on February 06, 2021, accrewed until March 2021)
                 Late Charges  Disputed    Credit for             Purchases    Reference

       Datel         to be    interest to    other    Payments     made
                  credited    be credited  Charges    made
   4/1/2019            28.00          2.84                            102.18 Acc.transfer?
   5/2/2019            28.00          2.84                             65.43 6565233
   6/2/2019            28.00         3.27     56.00                    18,22 9989258

   7/1/2019            28.00         3.86                 28.00         89.5 9989397
   8/1/2019            39.00          3.86               107.00        28.69 7024089
   9/1/2019                -
                                      5.08                              4.44 9190281
  10/1/2019            28.00        16.24                 80.00       202.29 4291329
  11/1/2019                -
                                    15.50                 60.00       211.67 2064558
  12/1/2019                         15.82                              10.99 9583548
   1/2/2020                -
                                    15.54                 28.00        37.95 1022274
   2/2/2020            28.00                  15.54                                       28.00                   60.31                   3561262
   3/2/2020            28.00                  14.97                                       78.00                    8.16                   6532458
   4/2/ 2020               -
                                              14.50
   5/1/2020            39.00                  15.99
   6/2/2020            39.00                  16.64
   7/1/2020            39.00                  16.64
   8/2/2020            28.00                  15.13                                      205.00
   9/2/2020            39.00                  14.30                95.67
  10/1/2020            39,00                  14.87                28.00
  11/2/2020            39.00                  15.08
  12/1/2020            39.00                  16.81
   1/1/2021            39.00                  18.06
   2/2/2021            39.00                  18.06
   3/2/2021    (*1)    39.00                   18.06

Totals:     I         a)




                               L.5J1J
                                 __________
                                                        ________
                                                                           __________
                                                                                                                          _____________
                                                                                                   __________
Contested late
  Charges             653 00
Interest to be credited
Credit for Other Charges
Payments made
Total to be credited (a+b+c+d)                                                          1,756.17
Purchases made                                                                                                  -839.83

Notes:
(*1) Assumed Value, have not received an invoice. PLEASE CORRECT ADDRESS IN YOUR INVOICING
MY ACTUAL CREDIT WITH YOUR COMPANY IS NO REASON FOR YOUR NEGATIVE ACTION
I have deducted all the late charges as these do not apply
I have deducted all the interest included as there is no reason for this charge.
FreedomPlus
                        Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 29 of 38
                                                                                              #5
P.O. Box 2340
Phoenix, AZ 85002-2340                                                           QUD& 2P
                                                                                              cross river
                                                                                                    .




          0016013     01 SP 0.510 'SNGLP H     990634786       -COI -P16029 -I                freedomplu s
          iIIiiIiIiiIIIhIIIIIiIiIliIIiIIIiiiiiiiIIiIiiiiiIiiiIIuiIiIIIiii
          Manuel Guillermety
     -c   11434JasperkTerris#1113
:.        Windermere, FL 34786




05 February 2021
Dear Applicant:

Thank you for your recent application through LendingTree.com for a FreedomPlus loan.
Your request for a loan was carefully considered. However, we regret to inform you that we have
denied your application for the following reason(s):

           ¯     Serious delinquency
           ¯     Time since delinquency is too recent or unknown
           ¯     Ratio of balance to Umit on bank revolving or other rev accts too high
           ¯     Too few accounts currently paid as agreed

We based this decision, in whole or in part, on information from the following consumer reporting


           Experian
           701 Experian Parkway
           Alien, TX 75013
           (888)397-3742



The reporting agency did not make the decision to deny your application and is unable to supply
specific reasons why we have denied credit to you.

You have a right under the Fair Credit Reporting Act to know the information contained in your
credit file at the consumer reporting agency. You also have a right to a free copy of your report
from the reporting agency, if you request it within 60 days of this notice. In addition, if you find that
any information contained in the report you receive is inaccurate or incomplete, you have the right
to dispute the matter with the consumer reporting agency. Any questions regarding such
information should be directed to the consumer reporting agency.




            9906-01-XX-XXXXXXX-0001-0016055                                       1L1602901
            Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 30 of 38

                                                                                    T41
We also obtained your credit score from the above-referenced consumer reporting agency and
used it in making our credit decision. Your credit score is a number that reflects the information
in your credit report. Your credit score can change, depending on how the information in your
consumer report changes. If you have any questions regarding your credit score, you should
contact the credit report agency listed above.
  -
      -Th                            -




Your credit score: 514 Date score was created: 1/12/2021
Scores range from a low of 300 to a high of 850.


The key factors that adversely affected your credit score:
      ¯   Serious delinquency
      ¯   Time since delinquency is too recent or unknown
      ¯   Ratio of balance to limit on bank revolving or other rev accts too high
      ¯   Too few accounts currently paid as agreed

FreedomPlus is providing this notice on behalf of Cross River Bank, 885 Teaneck Road,
Teaneck, NJ 07666. If you have any questions regarding this notice, please contact us at the
followinci address:

Cioss River Bank
do FreedomPlus
P.O. Box 2340
Phoenix, AZ 85002-2340
(800) 297-5879, Fax (650) 393-6965

Si nrel_
Cross River Bank

 NOTICE: The Federal Equal Credit Opportunity Act prohibits creditors from discriminating
 againstcreditapplicants on the basisof race, color, religion, national origin, sex, marital
 status, age (provided that the applicant has the capacity to enter into a binding contract);
 because all or part of the applicant's income derives from any public assistance program,
 or because the applicant has in good faith exercised any right under the Consumer Credit
 Protection Act. The federal agency that administers compliance with this law concerning
 this creditor is the FDIC Consumer Response Center, 1100 Walnut St, Box #11, Kansas
 City, MO 64106.




        9906-01-XX-XXXXXXX-0001-0016055                         I LI 602901
         Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 31 of 38




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

 MANUEL I. GUILLERMETY MÉNDEZ

 Plaintiff                                            CASE NO.

                       v.
                                                      REMOVED FROM THE COURT OF
 CARDMEMBER SERVICES ET AL.,                          FIRST INSTANCE,
                                                      COMMONWEALTH OF PUERTO
 Defendants                                           RICO, SAN JUAN PART, CIVIL NO.
                                                      SJ2021CV02348

                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT


       COMES NOW CITIBANK, N.A., through the undersigned counsel, and in compliance

with Fed. R. Civ. P. 7.1, respectfully informs that: (i) Citibank, N.A. is a national bank with its

main office located at 5800 S Corporate Place, Sioux Falls, SD 57108; (ii) Citibank, N.A. is

indirectly owned by Citigroup, Inc., a publicly traded company and (iii) no publicly held

corporation owns 10% or more of its stock.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this this day 27th of May, 2021.



                      CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that today we electronically filed this document with the Clerk

of the Court using the CM/ECF system which shall automatically notify the parties attorney of

record at his e-mail addresses and which, pursuant to Local Civil Rule 5(b)(2), constitutes the

equivalent of service. Additionally, on this same date, the foregoing Disclosure Statement was

sent via courier to the Clerk of the Court of First Instance, San Juan Part in the State Action,

and via email to the Plaintiff, Manuel I. Guillermety Méndez at: jumangui@gmail.com and via
        Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 32 of 38




certified mail at the following address: La Cumbre Garden Apto. 205 Calle Santa Rosa #200 San

Juan, P.R. 00926-5635.




                                            PIRILLO LAW LLC
                                            PO Box 194981
                                            San Juan, PR 00919-4981
                                            Tel.: (787) 957-3082




                                            By: /s/ Mónica A. Sánchez-Rivera
                                            Mónica A. Sánchez-Rivera, Esq.
                                            USDC-PR No. 225403
                                            msanchez@pirillolaw.com




                                               2
         Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 33 of 38




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

 MANUEL I. GUILLERMETY MÉNDEZ

 Plaintiff                                            CASE NO.

                       v.
                                                      REMOVED FROM THE COURT OF
 CARDMEMBER SERVICES ET AL.,                          FIRST INSTANCE,
                                                      COMMONWEALTH OF PUERTO
 Defendants                                           RICO, SAN JUAN PART, CIVIL NO.
                                                      SJ2021CV02348

                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       COMES NOW HOME DEPOT U.S.A., INC., through the undersigned counsel, and in

compliance with Fed. R. Civ. P. 7.1, respectfully informs that: (i) Home Depot U.S.A. Inc. is a

Foreign Profit Corporation with its principal office at 2455 Paces Ferry Road, Atlanta, Georgia,

and registered in Delaware; (ii) Home Depot U.S.A., Inc., (Child) is a wholly owned subsidiary of

The Home Depot, Inc. (Parent); (iii) The Home Depot, Inc. (Parent) is a publicly traded company

and (iv) no publicly held corporation owns 10% or more of its stock.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this this day 27th of May, 2021.

                            CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that today we electronically filed this document with the Clerk

of the Court using the CM/ECF system which shall automatically notify the parties attorney of

record at his e-mail addresses and which, pursuant to Local Civil Rule 5(b)(2), constitutes the

equivalent of service. Additionally, on this same date, the foregoing Disclosure Statement was

sent via courier to the Clerk of the Court of First Instance, San Juan Part in the State Action,

and via email to the Plaintiff, Manuel I. Guillermety Méndez at: jumangui@gmail.com and via
        Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 34 of 38




certified mail at the following address: La Cumbre Garden Apto. 205 Calle Santa Rosa #200 San

Juan, P.R. 00926-5635.




                                            PIRILLO LAW LLC
                                            PO Box 194981
                                            San Juan, PR 00919-4981
                                            Tel.: (787) 957-3082




                                            By: /s/ Mónica A. Sánchez-Rivera
                                            Mónica A. Sánchez-Rivera, Esq.
                                            USDC-PR No. 225403
                                            msanchez@pirillolaw.com




                                               2
                                   Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 35 of 38
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                             Cardmember Services, The Home Depot Credit Services, The Home
Guillermety Méndez, Manuel I.                                                                                Depot, The Home Depot Consumer Credit Card, Citi Cards, Citibank,
                                                                                                             N.A.
    (b) County of Residence of First Listed Plaintiff             Puerto Rico                                 County of Residence of First Listed Defendant U.S.A.
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
La Cumbre Garden Apt. 205 Calle Santa Rosa #200 San Juan, PR
00926-5635.                                                                                                  See attachment.


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           15 U.S.C. § 1681; 15 U.S.C. § 1666; 31, § 5311 (2020)
VI. CAUSE OF ACTION Brief description of cause:
                                           Federal Credit Reporting Act; Federal Credit Billing Act; Puerto Rico General Tort Statute
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         235,000.00                               JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/27/2021                                                              /s/ Mónica A. Sánchez Rivera, Esq.
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 09/19)   Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 36 of 38

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
        Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 37 of 38




Civil Cover Sheet Attachment 1:

Defendants’ Attorneys and Law Firm Information -

                                           PIRILLO LAW LLC
                                           PO Box 194981
                                           San Juan, PR 00919-4981
                                           Tel.: (787) 957-3082

                                           By: /s/ Mónica A. Sánchez
                                           Mónica A. Sánchez
                                           USDC-PR No. 225403
                                           msanchez@pirillolaw.com




.
Case 3:21-cv-01242-FAB Document 1 Filed 05/27/21 Page 38 of 38
